Citation Nr: 0033925
Decision Date: 12/28/00	Archive Date: 02/02/01

Citation Nr: 0033925	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-06 645A	)	DATE DEC 28, 2000
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right elbow and humerus with medial and 
ulnar nerve damage, currently rated as 70 percent disabling.

2.  Entitlement to special monthly compensation based on loss 
of use of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



ORDER TO VACATE PRIOR DECISION


The veteran had active service from June 1966 to August 1968.

In June 2000, the RO certified the issues listed on the first 
page of this order to vacate prior decision to the Board of 
Veterans' Appeals (Board) consideration.  The veteran was 
advised that he had 90 days to submit additional evidence or 
until the date the Board rendered a decision, whichever came 
first.  In July 2000, the Board denied the claims.  In July 
2000, the veteran submitted additional evidence with regard 
to these claims.

An appellate decision may be vacated at any time by the Board 
upon request of the veteran or his representative, or on the 
Board's own motion, where it is shown there has been a denial 
of due process.  38 C.F.R. § 20.904(a) (2000).  Under the 
circumstances in this case, the July 2000 Board decision is 
vacated in its entirety.  The veteran's claims in that 
decision will be reviewed based on the entire records, 
including the evidence submitted in July 2000, and a new 
decision entered as though the initial decision had not been 
made.



		
	J. CONNOLLY JEVTICH
	Acting Veterans Law Judge
	 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





Citation Nr: 0019710	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-06 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right elbow and humerus with medial and 
ulnar nerve damage, currently rated as 70 percent disabling.

2.  Entitlement to special monthly compensation based on loss 
of use of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from June 1966 to August 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1999 RO rating decision that denied an increased 
evaluation for residuals of a gunshot of the right elbow and 
humerus with medial and ulnar nerve damage (rated 70 percent) 
and special monthly compensation based on loss of use of the 
right hand.

In a July 1999 rating decision, service connection for post-
traumatic stress disorder (PTSD) was granted and rated as 30 
percent disabling.  The veteran was notified of this decision 
and of his procedural and appellate rights; however, he has 
not initiated an appeal thereto.  


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  The residuals of a gunshot wound of the right elbow and 
humerus produce incomplete paralysis of all the radicular 
nerve groups, and of the medial and ulnar nerves; complete 
paralysis of the radicular nerve groups or of the medial and 
ulnar nerves is not found.

3.  The remaining function of the right hand is more than the 
function that would be afforded by an amputation at the site 
of election below the elbow with suitable prosthesis.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for residuals of 
a gunshot wound of the right elbow and humerus with nerve 
damage to all the radicular nerve groups, and the medial and 
ulnar nerves, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.124a, Code 8513 (1999).

2.  The criteria for special monthly compensation based on 
loss of use of the right hand are not met.  38 U.S.C.A. 
§ 1114 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.350, 4.63 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from June 1966 to August 1968.

Service medical records show that the veteran sustained a 
gunshot wound to the right elbow and flank in September 1967 
while in Vietnam.  Initial treatment consisted of debridement 
and application of a posterior splint to the right upper 
extremity.  The veteran was then evacuated to a Naval 
hospital in the United States.  X-rays of the right elbow 
revealed a comminuted supracondylar fracture of the humerus.  
At this hospital, the right flank wound and medial right 
elbow wound were closed and a split thickness skin graft was 
placed on the lateral right elbow wound.  Postoperatively, 
all areas healed well.  The right arm was then held in a long 
arm cast until X-rays revealed satisfactory healing of the 
fracture.  Later examination of the elbow revealed the range 
of motion to be from 65 to 95 degrees.  There was about 20 
degrees pronation and supination.  There was absent finger 
extension and thumb abduction and extension.  A Tinel's sign 
was positive over the ulnar nerve and the radial nerve at the 
right elbow.  Dynamic splinting was utilized for range of 
motion of the hand and wrist.  Because of the radial and 
partial ulnar nerve involvement, neurological consultation 
was obtained.  Exploration of the ulnar nerve was advised and 
the veteran was transferred to the Neurology Clinic.

It was noted that the veteran had previously been seen in the 
Neurosurgical Clinic at which time he was found to have a 
large cicatrix on the medial portion of the right elbow that 
was somewhat tender.  There was a markedly positive Tinel's 
sign in the epicondylar groove which extended into the 5th 
digit.  Supination and pronation were present but limited and 
supination was better than pronation.  There were weak 
extensors of the wrist.  Flexion at the metacarpal phalangeal 
(MP) joints was good in the 2nd finger, fair in the 3rd 
finger, poor in the 4th finger, and absent in the 5th finger.  
Extension at the MP joints was absent in all joints.  There 
was evidence of slight atrophy of the interosseus muscles.  
It was felt that the veteran had a neuropathy of the ulnar 
nerve on the right and it was recommended that he have an 
exploration of the ulnar nerve.  Exploration of the ulnar 
nerve showed this nerve was firmly bound down in scar.  In 
addition, there was firm scar at the epicondylar groove and 
the nerve was attached to the medial epicondyle.  All scars 
were lysed and the nerve was transposed beneath the flexor 
fascia.  The postoperative course was uneventful and the 
veteran stated that he felt that the strength in the hand was 
improved.  Sutures were removed on the 8th postoperative day 
and the veteran was transferred to the Orthopedic Service for 
further treatment and disposition.  

An October 1968 RO rating decision assigned a convalescent 
rating of 100 percent for the residuals of the gunshot wound 
of the right elbow and flank with radial and ulnar nerve 
damage under the provisions of 38 C.F.R. § 4.28, effective 
from August 1968.

The veteran underwent VA medical examinations in April 1969.  
On medical examination, there were healed scars of the right 
elbow area and forearm.  Extension of the right elbow was to 
about 30 degrees, flexion was to 110 degrees, and pronation 
and supination were to 45 degrees.  Internal and external 
rotation of the right shoulder were to 80 degrees, and 
forward flexion and abduction were to 120 degrees.  There was 
a healed scar of the right flank.  The diagnoses were 
residuals of a gunshot wound of the right elbow and humerus, 
and healed gunshot wound of the right flank.  

On VA neurological evaluation in April 1969, the entire right 
forearm and hand seemed atrophied, and the veteran had 
difficulty in making a cone, a fist, or opposing his fingers.  
Handgrip was weak.  Dorsiflexion was weak.  Some not too well 
circumscribed hypesthesia to the prick of a pin was noted 
along the dorsal aspect of the hand, the forearm, the inner 
aspect of the 4th finger, and the entire 5th finger.  No ape 
hand or flexion of the fingers was noted.  It was noted that 
the veteran had a diagnosis of paralysis, partial, radial 
nerve right and ulnar nerve right.  He was recommended for 
muscle-nerve testing of the right upper extremity.

Manual muscle examination at a VA medical facility in April 
1969 revealed overall general weakness in the right upper 
extremity, mainly the elbow and below.  Qualitative 
electrical muscle evaluation could not be adequately 
performed because the veteran was very sensitive to 
electrical current.

A July 1969 RO rating decision terminated the 100 percent 
rating for the residuals of the gunshot wound of the right 
elbow, effective from April 1969.  As of this date, a 
70 percent rating was assigned for the residuals of a gunshot 
wound of the right elbow and humerus with medial and ulnar 
nerve damage under diagnostic codes 8513-8516-8514-5202-5209.  
This rating has remained unchanged since then.

The veteran underwent a VA compensation examination in 
January 1999.  He complained of pain in the right upper arm 
radiating to the right side of the neck.  He also reported 
cramps in his right hand and that the right hand was weak and 
numb.  It was noted that he was right-handed and that he used 
this hand for writing, eating, and combing his hair.  The 
right elbow was deformed, had limited range of motion, and 
had 2 scars.  Flexion of the right elbow was to 90 degrees 
with pain at 95 degrees.  Supination of the right elbow was 
to 50 degrees with pain at 52 degrees.  Pronation was to 45 
degrees with pain at 47 degrees.  The range of motion of the 
right shoulder was flexion to 100 degrees with pain at 105 
degrees, abduction to 80 degrees with pain at 90 degrees, and 
internal rotation at 45 degrees with pain at 50 degrees.  
Motor function of the right hand and arm was normal.  Muscle 
power was 2/5.  There was decreased sensation over the right 
biceps and triceps.  Sensation was absent over the lateral 
posterior aspect of the right forearm and decreased over the 
anterior aspect.  X-rays of the right elbow revealed a healed 
fracture at the distal third of the humerus.  It was healed 
with minimal deformity with minor dorsal medial angulation of 
the distal fragment.  X-rays of the right forearm showed no 
abnormalities of the radius and ulna.  The wrist joint was 
preserved.  There was minimal osteopenia, mostly localized to 
the distal one third of the radial and ulnar.  The soft 
tissues were unremarkable.  The diagnosis was gunshot wound 
to the humerus.  It was noted that this condition produced 
constant pain, difficulty sleeping, and weakness in the right 
arm.  The effect of this disability on the veteran's daily 
living was that he avoided using the right hand because he 
dropped things and he also avoided lifting and all kinds of 
physical work.  It was also noted that he had paralysis of 
all radicular nerve groups, and medial and ulnar nerve damage 
that produced loss of use of the right arm and peripheral 
nerve disorder.


B.  Legal Analysis

The veteran's claims are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  Although 
the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41 (1999), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

With regard to the claim for an increased evaluation for the 
residuals of a gunshot wound of the right elbow, the evidence 
indicates that the residuals include impairment of the 
shoulder and elbow with damage to all the radicular nerve 
groups and the medial and ulnar nerves of the right upper 
extremity or the veteran's major upper extremity.  Separate 
evaluations may not be assigned for the orthopedic and 
neurological disabilities because they produce similar 
functional impairments, that is the function of right upper 
extremity, including the movements of the shoulder, elbow, 
wrist, and hand.  Separate evaluations may not be assigned 
for the damage to the various nerves of the right upper 
extremity for the same reason.  38 C.F.R. § 4.14 (1999).  
Under the circumstances, the Board will evaluate the 
residuals of the gunshot wound to the right elbow and humerus 
with nerve damage to all the radicular nerve groups and the 
medial and ulnar nerves under Diagnostic Code 8513, the code 
for evaluating the severity of damage to all the radicular 
nerve groups, because this code provides for the highest 
evaluation and best represents the veteran's functional 
impairment.  Complete paralysis of the medial nerves provides 
for a maximum schedular rating of 70 percent under diagnostic 
code 8515 and complete paralysis of the ulnar nerve provides 
for a 60 percent maximum schedular rating under diagnostic 
code 8516.  The Board does not find that the evidence shows 
complete paralysis of these nerves.

A 20 percent evaluation is warranted for mild incomplete 
paralysis of all radicular nerve groups of the major upper 
extremity.  A 40 percent evaluation requires moderate 
incomplete paralysis.  A 70 percent evaluation requires 
severe incomplete paralysis.  A 90 percent evaluation 
requires complete paralysis.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given for each nerve.  Paralysis of the upper 
radicular group involves all of the shoulder and elbow 
movements lost or severely affected, hand and wrists 
movements not affected.  Paralysis of the middle radicular 
group involves adduction, abduction, and rotation of the arm, 
flexion of elbow, and extension of wrist lost or severely 
affected.  Paralysis of the lower radicular group involves 
all the intrinsic muscles of the hand, and some or all of 
flexors of wrist and fingers, paralyzed (substantial loss of 
use of hand).  38 C.F.R. § 4.124a, Codes 8510-8513 (1999).

The report of the veteran's VA compensation examination in 
1999 does not show complete paralysis of any of the radicular 
nerve groups as he has no more than moderate loss of range of 
motion of the right shoulder and elbow, and no significant 
limitation of motion of the right wrist or hand.  Since he 
has good movement of his right shoulder, elbow, hand or 
wrist, the criteria for a 90 percent evaluation for the 
paralysis of all the radicular nerve groups under Diagnostic 
Code 8513 are not met.  After consideration of all the 
evidence, the Board finds that the current 70 percent 
evaluations for the residuals of a gunshot wound to the right 
elbow and humerus with damage to all the radicular nerve 
groups and the medial and ulnar nerves best represents the 
veteran's disability picture and that the preponderance of 
the evidence is against the claim for a higher rating for 
these residuals.  

With regard to the claim for special monthly compensation 
based on loss of use of the right hand, loss of use of a hand 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the elbow with 
use of a suitable prosthetic appliance.  The determination 
will be made on the basis of the natural remaining function, 
whether the acts of grasping, manipulation, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis.  Complete ankylosis of 2 major joints of the 
extremity will constitute loss of use of the hand.  
38 U.S.C.A. § 1114 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.350, 4.63 (1999).

The report of the veteran's VA compensation examination 
indicates that he has loss of use of the right arm due to the 
paralysis of all the radicular nerve groups and the medial 
and ulnar nerve damage, but this report does not indicate 
that he is unable to use his right hand.  This report 
indicates no motor function loss of the right hand and that 
he is able to use the right hand for writing, eating, and 
combing his hair.  

The Board recognizes that the evidence indicates that the 
veteran also has constant pain of the right arm, but the 
evidence does not show that there is pain on use of the right 
hand that prevents the veteran from performing various 
functions with this hand, such as writing, eating, and 
combing his hair.  After consideration of all the evidence 
and the provisions of 38 C.F.R. § 4.40 (1999), dealing with 
functional impairment due to pain, as required by the holding 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, the Court) in Tucker v. 
West,11 Vet. App. 369 (1998), the Board finds that the 
remaining function of the right hand, including consideration 
of the functional impairment due to pain, is more than the 
function that would be afforded by an amputation at the site 
of election below the right elbow with suitable prosthesis.  
Hence, the criteria for "loss of use" of a hand as defined 
by 38 C.F.R. §§ 3.350(a)(2) and 4.63 (1999) noted above are 
not met.  The preponderance of the evidence is against the 
claim for special monthly compensation based on loss of use 
of the right hand, and this claim is denied.

Since the preponderance of the evidence is against the claims 
for an increased evaluation for residuals of a gunshot wound 
of the right elbow and humerus with damage to all the 
radicular nerve groups, and the medial and ulnar nerves; and 
for special monthly compensation based on loss of use of the 
right hand, the benefit of the doubt doctrine is not for 
application with regard to these claims.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for residuals of a gunshot wound of 
the right elbow and humerus with damage to all the radicular 
nerve groups, and the medial and ulnar nerves, is denied.

Entitlement to special monthly compensation based on loss of 
use of the right hand is denied.  



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

